DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct specie:
A delivery device for application of an adhesive between anterior and posterior mitral leaflets utilizing different capture methods.
Species A: Embodiment disclosed in Paragraph 80 and shown in Figs. 1-9 comprising a capture feature comprising a pair of opposing paddles, each paddle 2SSHMC-8836US02configured to articulate between an open and closed configuration to capture one of the anterior or posterior mitral leaflets, configured such that left ventricle delivery/transport is facilitated.  (This embodiment corresponds to Claims 1-7, 10-16 and 56)
Species B: Embodiment disclosed in Paragraph 143 and shown in Fig. 12 comprising capture feature comprising an inflatable balloon, wherein the inflatable balloon captures one of the anterior or posterior mitral leaflets, configured such that left ventricle delivery/transport is facilitated.  (This embodiment corresponds to Claims 1-6, 8, 10-15, 17 and 56)
Species C: Embodiment disclosed in Paragraph 144 and 151 and shown in Fig. 13A-13B being a delivery device configured for transvascular and transseptal left atrial delivery with clips attached to the capture paddles. The device comprising capture features comprising at least four steerable clips, wherein at least two clips are configured to capture the anterior mitral leaflet and at least two clips are configured to capture the posterior mitral leaflet, configured such that left ventricle delivery/transport is facilitated. (This embodiment corresponds to Claims 1-6, 9-15, 18 and 56)
Species E: Embodiment shown in Fig. 11 comprising a capture feature comprising paddles of non-uniform width
Species F: Embodiment shown in Fig. 15A showing an expandable scaffold housed within a protective sheath
Embodiment G: Embodiment shown in Fig. 15B showing an expandable scaffold surrounding an inflatable balloon
The species are independent or distinct because they recite mutually exclusive features and characteristics, such as one species having a capture feature comprising a pair of opposing paddles, each paddle 2SSHMC-8836US02configured to articulate between an open and closed configuration to capture one of the anterior or posterior mitral leaflets, where another species comprises a capture method comprising an inflatable balloon, wherein the inflatable balloon captures one of the anterior or posterior mitral leaflets, and wherein another species comprises a capture method comprising at least four steerable clips, wherein at least two clips are configured to capture the anterior mitral leaflet and at least two clips are configured to capture the posterior mitral leaflet, wherein another species comprises a device configured for transvascular and transseptal left atrial delivery wherein the capture feature includes steerable clips attached to paddles, another species comprising an expandable scaffold surrounding an inflatable balloon, wherein another species comprises an expandable scaffold housed within a protective sheath, and wherein another species contains a capture method comprising paddles that are of non-uniform width. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6, 10-15 and 56 are generic.

The inventions have acquired a separate status in the art in view of their different
classification, for example, Group I would require a search in at least CPC A61B17/00491, Group II would require a search in at least CPC A61F 2/958 and Group III would require a search in at least A61F 2/246.
The inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) due to
differences between the species capture methods
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to attorney of record Hans Smith on 2/4/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771